DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1/7/2021. 
                
Response to Amendment
In response to the action mailed on 10/7/2020, the Applicant has filed a response amending the claims.
In view of Applicant’s response the claim objections are withdrawn.
In view of Applicant’s response the claim rejections under 35 USC 112(a) are withdrawn.
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn. 
 
Response to Arguments
In view of Applicant’s response the claims are allowable. 

Allowable Subject Matter
Claims 1-2, 7-8 and 16 are allowed.  

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:



Wang et al (Novel approach for microassembly of three-dimensional rotary MOEMS mirrors) Fig 1 teaches a 1xN optical switch being a MEMS based 1xN optical switch that employs/is a first rotatable microoptoelectromechanical systems (MOEMS) element. 

Tsuchiya et al (US Pat 5319482) Fig 2 teaches a local terminal LT11 comprising an OTDR generator 10 to generate an OTDR signal, receive the OTDR signal as reflected by an optical link 7 to which the OTDR signal is coupled and analyze the reflected OTDR signal, and the local terminal LT11 having an optical coupler 3 to couple the OTDR signal to and from the optical link 7. 

Archambault et al (US Pub 20140077971) Fig 1 teaches an amplifier 10 comprising an OTDR 50 and an OSC 16 configure to send an OTDR signal or an OSC signal to another node via WDMs. 



The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A system comprising: 
a local node comprising: 
a microelectromechanical systems (MEMS) based latching 1xN optical switch employing a microoptoelectromechanical (MOEMS) element; 
M optical sources, each optical source operating within a predetermined wavelength range; 
an optical time domain reflectometry (OTDR) generator for generating an OTDR signal, receiving the OTDR signal as reflected by an optical link to which the OTDR signal is coupled and analyzing the reflected OTDR signal; 
N or M first optical couplers, each first optical coupler to couple the OTDR signal to and from a predetermined output of the N outputs of the MEMS based latching 1xN optical switch and therein each optical link of N optical links from the local node; and 
a controller for determining whether to change a state of the MEMS based latching 1xN optical switch in dependence upon at least the N OTDR signals; and 
a remote node comprising: 
a second MEMS based latching 1xN optical switch; R second optical couplers, each second optical coupler for extracting an optical supervisory signal (OSC) from each optical link of N optical links; 
R optical detectors, each optical detector coupled to a predetermined optical coupler of the R optical couplers; andPage 2 of 15MR4465-124/DIV
Application No. 16/657,352Responsive to non-final Office Action dated 7 October 2020a controller for determining whether to change the state of the second MEMS based latching 1 x N optical switch in dependence upon at least the optical supervisory signals from the R optical detectors, wherein 
the local node further comprises: 
an OSC generator for generating the OSC signal; 
N or M third optical couplers, each third optical coupler to couple the OSC signal to a predetermined output of the N outputs of the MEMS based latching 1xN optical switch and therein each optical link of N optical links; N is a positive integer and N>2; M is a positive integer and M>2; and R is a positive integer and R=N.

Regarding Claim 16, A system comprising: 
a local node comprising: 
a microelectromechanical systems (MEMS) based latching 1xN optical switch employing a microoptoelectromechanical (MOEMS) element; 
M optical sources, each optical source operating within a predetermined wavelength range;Page 4 of 15MR4465-124/DIV

N or M first optical couplers, each first optical coupler to couple the OTDR signal to and from a predetermined output of the N outputs of the MEMS based latching 1xN optical switch and therein each optical link of N optical links from the local node; and 
a controller for determining whether to change a state of the MEMS based latching 1xN optical switch in dependence upon at least the N OTDR signals; and 
a remote node comprising: 
a second MEMS based latching 1xN optical switch; 
R second optical couplers, each second optical coupler for extracting an optical signal from each optical link of N optical links; 
R optical detectors, each optical detector coupled to a predetermined optical coupler of the N optical couplers; and 
a controller for determining whether to change the state of the second MEMS based latching 1 x N optical switch in dependence upon at least the optical signals from the R optical detectors; 
wherein the local node further comprises: 
an optical supervisory signal (OSC) generator for generating an OSC signal; and 
N or M third optical couplers, each third optical coupler to couple the OSC signal to a predetermined output of the N outputs of the MEMS based latching 1xN optical switch and therein each optical link of N optical links; and 
each optical signal of the optical signals from the N optical detectors is at least one of the OSC signal and the OTDR signal.

Although systems comprising latching 1xN optical switches, OTDRs and optical supervisory signal (OSC) generators are well known in the art, there is no teaching, suggestion or motivation to generate a system that comprises a latching 1xN optical switch, an OTDR and an optical supervisory signal (OSC) generator i.e. as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636